March 15, 1993        [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                           

No. 92-2283

                   JORGE HERNANDO HOYOS-MEDINA,

                      Petitioner, Appellant,

                                v.

                    UNITED STATES OF AMERICA,

                      Respondent, Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jos  Antonio Fust , U.S. District Judge]
                                                       

                                           

                              Before

                       Breyer, Chief Judge,
                                          

               Torruella and Selya, Circuit Judges.
                                                  

                                           

     Frank D. Inserni for appellant.
                     
     Jos   A.  Quiles-Espinosa, Senior  Litigation  Counsel, with
                              
whom  Daniel F. L pez-Romo, United States  Attorney, was on brief
                          
for appellee.

                                           

                                           

          Per  Curiam.   Appellant  Jorge  Hernando  Hoyos-Medina
                     

appeals the denial of  his 28 U.S.C.    2255 petition to  reverse

his  conviction.  He claims ineffective  assistance of counsel in

violation   of  the   sixth  amendment   of  the   United  States

Constitution.  For  the reasons  stated below, we  find that  the

district court properly denied the petition.

                            BACKGROUND
                                      

          Appellant  was convicted  of  violations  of 21  U.S.C.

   952(a), 841(a)(1), 955 for possession and importation into the

United  States,  of 10.4  kilograms  of cocaine.    Appellant was

arrested  while  traveling  from  Bogot ,  Colombia   to  Geneva,

Switzerland on Iberia Airlines.   The plane stopped in  San Juan,

Puerto Rico and  was searched by United States Customs officials.

The  inspectors  isolated  what  was alleged  to  be  appellant's

suitcase  because it was heavy and had irregular stitching on the

outside  that  suggested the  bag had  a  secret compartment.   A

search of its contents revealed a stash of cocaine.  The suitcase

bore  a  baggage claim  ticket; a  plastic  name tag,  written in

appellant's handwriting and  identifying the bag  as his; and  an

Iberia  Airlines control number.  The control number is placed on

the baggage, the airline ticket, and the boarding pass, to insure

that  the passenger who checked-in  a particular piece of luggage

boards  the aircraft.    Every  bag  must  be  accompanied  by  a

passenger  or  it  is removed  from  the  plane  before take-off.

Because the control number  is an antiterrorist safeguard,  it is

attached without  the passenger's knowledge.   Appellant's ticket

and boarding pass corresponded to  the control number attached to

the  suspect  luggage.    Customs  officials  arrested  appellant

primarily on the basis of this matching control number.

          Appellant maintains that he was traveling to Madrid and

Geneva for pleasure, and to purchase dental equipment for the son

of a friend.  While appellant admitted writing the identification

tag, he  denies ownership  of the  suspect  suitcase.   Appellant

claims that when he  approached the Iberia counter in  the Bogot 

airport, he  was asked  by the  female attendant  to fill  out an

identification tag for his carry-on bag and to pay the  exit tax.

He  contends  that he  left his  bag  and the  identification tag

unattended at the counter to  get exact change to pay the  tax at

the direction of the Iberia check-in official.  When he returned,

the female attendant had been replaced by another individual, who

instructed appellant  to  hurry to  the gate  since boarding  had

begun.   Appellant argues that  during the mix-up,  while his bag

was  out  of   his  sight,   an  employee  must   have  put   the

identification tag he filled out on someone else's baggage.

          After a  jury convicted appellant,  his court-appointed

trial  counsel moved  to withdraw  from the  case.   The district

court granted the motion, appointed  a federal public defender to

represent  appellant  at   sentencing,  and  sentenced  appellant

according to the guidelines.  

          In United States v. Hoyos-Medina, 878 F.2d 21 (1st Cir.
                                          

1989), we  affirmed the conviction but allowed appellant to raise

the  ineffective  assistance of  counsel  claim  in a  collateral

proceeding, since it  was not  properly before the  court at  the

                               -3-

time  of the  first appeal.   Appellant  unsuccessfully presented

this  ineffective assistance  of  counsel claim  in the  district

court.  We now turn to the merits of his claim.

                            DISCUSSION
                                      

          In Strickland  v. Washington, 466 U.S.  668 (1984), the
                                      

Supreme  Court  established  a  two-prong  test  for  ineffective

assistance  of   counsel  claims.    The   first  prong  requires

petitioners  to demonstrate  that "counsel's  representation fell

below  an objective standard of reasonableness."  Id. at 688; see
                                                                 

also L pez-Nieves v. United  States, 917 F.2d 645, 648  (1st Cir.
                                   

1990).  This aspect of the test  presents a formidable hurdle, as

the  court begins  with the  presumption that  "counsel's conduct

falls within the wide rage of reasonable professional assistance;

that is, the defendant must overcome the  presumption that, under

the  circumstances, the  challenged action  'might be  considered

sound  trial strategy.'"   Id.  at 669  (citation omitted).   The
                              

second  prong   demands  a   showing  that  defendant   has  been

prejudiced.   More specifically, defendant must  show that "there

is   a   reasonable   probability   that,   but   for   counsel's

unprofessional errors,  the result  of the proceeding  would have

been different."   Id. at 694; see also L pez-Nieves, 917 F.2d at
                                                    

648.

          Appellant alleges  several errors on the  part of trial

counsel.   He contends that counsel improperly (1) failed to seek

a continuance to secure  witnesses and documents that  would have

bolstered  appellant's version  of  the facts;  (2) attempted  to

                               -4-

coerce  appellant  into  pleading  guilty;  and  (3)  acted  with

arrogance towards  appellant and  indifference towards  his case.

We begin  by  analyzing  the  specific pieces  of  evidence  that

appellant claims trial counsel negligently failed  to investigate

and introduce into evidence.  

          First,  appellant  maintains  that, had  trial  counsel

sought a continuance, he would have  presented testimony from his

wife and friends regarding his good character.  We note, however,

that counsel reasonably may have  decided not to call appellant's

wife.   The  two were  separated at  the time  of the  trial, and

cross-examination  of   the   wife  might   have  ventured   into

compromising matters for defendant.   Therefore, the decision not

to call her was  within "sound trial strategy."   Strickland, 466
                                                            

U.S. at 669.  

          With  respect to  other character  witnesses, we  admit

that if appellant wished to have  such witnesses testify, counsel

should have  called them.   At the   2255  hearing, trial counsel

offered no  explanation for failing to  call character witnesses.

But, assuming arguendo that such omission constitutes objectively
                      

unreasonable professional  conduct, we cannot say  that 'but for'

the  failure to  offer  testimony of  good  character, the  trial

probably would have  turned out  differently.   Id. at  694.   In
                                                   

light  of the strong  evidence linking appellant  to the luggage,

the omission of character witnesses was not prejudicial. 

          Second, appellant  claims that he would  have offered a

letter  from  an  official   at  Iberia  Airlines,  stating  that

                               -5-

appellant checked one piece of luggage weighing 21 kilograms  for

which he did not have to pay an overweight charge.  Putting aside

the  question of admissibility,1 such a letter would be of little

assistance to appellant unless the disputed bag weighed in excess

of 21  kilos.  Since the record shows no evidence with respect to

the weight  of the suitcase  seized by the  government, counsel's

failure   to   introduce   the  document   was   not  objectively

unreasonable.  It is unhelpful to argue that trial counsel should

have attempted to get evidence that the disputed suitcase weighed

more than defendant's luggage.   To grant such an  argument would

require that  we reverse  a conviction  based on  the defendant's

unsupported allegation  of the possible  existence of exculpatory

evidence.  In the context of a   2255 collateral attack, in order

to  succeed, appellant  must be  able to  point to  some concrete

evidence that the trial counsel should have presented.  

          The defect  in appellant's line of  argument is readily

apparent.    At the  hearing on  this  appeal, counsel  said that

appellant  was not given the opportunity to show that his version

of  the story  was true.   He maintained  that he  filled out the

identification  tag in  front  of a  female  check-in clerk;  was

separated from his  bags at  her direction; and  returned to  the

counter,  only  to  be hustled  off  to  the  gate.   He  further

maintained  that  during  his  absence  the  identification  tag,

                    

1  The district court opined that much of appellant's documentary
evidence would have been  inadmissible without foundation or live
testimony.   Hoyos-Medina v. United States, No. 92-1373, slip op.
                                          
at 4 n.3, 5 n.4 (D.P.R. July 22, 1992).

                               -6-

written in his hand-writing, had been attached to someone  else's

suitcase  filled with cocaine.   When asked by  the court whether

counsel  could  produce  a  witness  to  corroborate  appellant's

version, or whether the record showed whether such a witness ever

existed,  counsel replied  only  that trial  counsel should  have

found  one.  Such a bald  assertion cannot support a reversal for

ineffective assistance of counsel because we  do not know whether

there was a witness that trial counsel unprofessionally failed to

discover.

          Third, appellant claims that counsel failed to obtain a

letter  or  testimony  from  the  son  of a  friend  (who  is  an

orthodontist) corroborating appellant's story that the purpose of

the trip was, in  part, to purchase dental equipment on the son's

behalf.   While  corroboration of  this purpose  would have  been

helpful  to him,  appellant testified  as to  the purpose  of his

trip.  But,  like the  failure to bring  character witnesses,  we

cannot  say that 'but for'  the failure to  solicit and introduce

the letter, there is a  reasonable probability -- one "sufficient

to undermine confidence in the outcome" -- that the verdict would

have been different.  Id. at 694.  Thus, appellant failed to make
                         

the required showing of prejudice.  

          The overall object of  the inquiry at this stage  is to

ensure  that  some significant  piece  of  evidence (which  would

support  appellant's claim  of  innocence) was  not entered  into

evidence because  of trial  counsel's unprofessional errors.   At

this  late  date appellant  has failed  to  show any  evidence to

                               -7-

undermine  the  critical piece  of  evidence linking  him  to the

suspect  baggage:  the control number 145 which connected the bag

with Hoyos-Medina's ticket and boarding pass.

          We  now  turn  to  appellant's  allegations that  trial

counsel attempted to coerce  a guilty plea, and that  counsel was

indifferent towards the case.   Trial counsel purportedly visited

Hoyos-Medina at  the penitentiary  and falsely informed  him that

the judge was "rip roaring mad" at him.  In addition, he promised

that the judge would be lenient if appellant pled guilty and told

him  to  "go to  hell"  when appellant  protested  his innocence.

Evidence  of  counsel's  indifference  includes:  (1) failure  to

vigorously  argue a Rule 29  Motion for Judgment  of Acquittal at

the close of the government's case; and (2) voluntary suppression

of  a  document  from   the  Colombian  Government  attesting  to

appellant's clean criminal record.

          At  the    2255  hearing, trial  counsel admitted  that

"often  times one  has to  prod [defendants]  for the  purpose of

helping them  help themselves, so to speak."  He also stated that

he told Hoyos-Medina  that "if the jury does not  believe you and

if the judge believes that  you have lied, the judge is  going to

screw you."

          To  begin with,  we do  not condone  any  pressure from

defense counsel to plead  guilty.  Defendant's choice of  plea is

entirely   his  own.     Our   criminal  justice   system  exerts

considerable pressure  to  induce guilty  pleas without  improper

influence from court-appointed attorneys charged with the duty to

                               -8-

defend accused.

          Nonetheless, it is unnecessary to delve too deeply into

appellant's final allegations of ineffective assistance.  Because

trial  counsel  was  unsuccessful  in  his  attempt  to  pressure

appellant to  plead  guilty, the  purported  coercion is  but  an

example of  counsel's alleged  negative  or indifferent  attitude

towards his case.   We  find these claims  without merit  because

outward indicia of trial  counsel's effort suggests the contrary.

He  filed the  appropriate motions  in a  timely manner  and kept

abreast  of  appellant's  case.     For  example,  trial  counsel

succeeded  in excluding  a damaging  document that  appellant now

argues  should have been admitted.  Indeed, the document from the

Colombian government regarding appellant's criminal history would

have  shown no convictions, but it also would have indicated that

he  had been tried and  acquitted of extortion.   This seems like

sound  trial  strategy to  us.   Appellant's vague  assertions of

ineffectiveness  and indifference  do not  constitute objectively

reasonable  professional misconduct, nor  do they demonstrate the

necessary  prejudice.    In  this  case,  we  do  not  find  that

ineffective representation caused a break-down of the adversarial

process such that defendant did not receive a fair trial.

          Finally, we  need not  consider appellant's  request to

remand the  case to the district court for a ruling on the merits

of his  Motion Requesting Amendments and Further Findings of Fact

to the Judgment,  submitted pursuant  to Fed. R.  Civ. P.  52(b),

because  the motion  offers substantially  the same  arguments as

                               -9-

appellant's  brief  on appeal.    We have  amply  canvassed these

arguments.

          The district court's decision is affirmed.

          Affirmed.
                  

                               -10-